ORDER Per curiam: Appellant Siril Fleurime (“Fleurime”) is appealing the denial of his Amended Rule 24.035 motion following an evidentiary hearing. Fleurime sought to vacate his guilty plea and sentence for a class A felony of domestic assault in the first degree, section 565.072, and armed criminal action, section 571.015. Fleurime’s 24.035 motion alleges that his statements at his plea hearing called into question whether he acted “knowingly” when he committed the offenses. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 84.16(b).